         Case 1:21-mj-00210-ZMF Document 7-1 Filed 02/23/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                     :
                                              :
                                              :
               v.                             :          Cr. No. 21-mj-00210 (ZMF)
                                              :
STEVE OMAR MALDONADO,                         :
                                              :
                  Defendant.                  :
____________________________________          :

                                          ORDER

       Before the Court is defendant’s Motion to Temporarily Allow Travel. For the reasons set

forth therein, it is hereby ORDERED that the motion is GRANTED; and it is further

       ORDERED that all other provisions of the order Setting Conditions of Release entered

on February 12, 2021, remain in effect.

       DATE:

                                                                _________________________
                                                                          ZIA M. FARUQUI
                                                                            Magistrate Judge
